Citation Nr: 1704138	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-00-210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the substantive appeal received on March 25, 2011 for the issue of service connection for a right inguinal hernia was timely.

2.  Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to May 1972 and from July 1973 to August 1974.  He is barred from receiving benefits for the July 1973 to August 1974 period of service.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO in the issue of the timeliness of the substantive appeal; a transcript is of record.

The issue of service connection for a right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO notified the Veteran in a rating decision, issued in February 2010, that his claim of entitlement to service connection for a right inguinal hernia was denied.

2.  The Veteran submitted a timely notice of disagreement, and a statement of the case (SOC) was issued by the RO on September 20, 2010.

3.  In a statement received by VA on March 22, 2011, the Veteran's representative requested that another copy of the SOC dated September 20, 2010 be sent because the Veteran never received the original. 

4.  On March 25, 2011, the Veteran submitted a substantive appeal, VA Form 9, on the issue of service connection for a right inguinal hernia.

5.  Giving the benefit of the doubt to the Veteran, he did not receive the SOC dated September 20, 2010 before March 22, 2011, and therefore the substantive appeal, VA Form 9, received on March 25, 2011, on the issue of service connection for a right inguinal hernia was timely.


CONCLUSION OF LAW

The Veteran filed a timely substantive appeal, VA Form 9, regarding the February 2010 rating decision on the issue of service connection for a right inguinal hernia.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 20.303, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant must take in order to perfect an appeal.  38 C.F.R. § 20.202 (2016).  A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302(b) (2016).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The RO notified the Veteran in a rating decision, issued in February 2010, that his claim of entitlement to service connection for a right inguinal hernia was denied.  The Veteran submitted a timely notice of disagreement, and an SOC was issued by the RO on September 20, 2010.  In a written statement received by VA on March 22, 2011, the Veteran's representative requested that another copy of the SOC, dated September 20, 2010, be sent because the Veteran never received the original.  It does not appear that the RO sent the Veteran another copy of the SOC. Nevertheless, on March 25, 2011, the Veteran submitted a substantive appeal, VA Form 9, on the issue of service connection for a right inguinal hernia.

The Veteran testified at the May 2016 Board hearing that he did not receive the September 2010 SOC.  It was noted at the hearing that he did receive a transcript of an RO Decision Review Officer hearing mailed to him on the same day that the SOC was dated.  He did not find out that an SOC had been issued until March 2011 when he called at RO in St. Petersburg and was told to contact his representative, The American Legion.  The Veteran was then informed that the SOC had already been sent, and he submitted the substantive appeal, VA Form 9.  The RO found that the substantive appeal was not timely.  It is not disputed that the substantive appeal was received on March 25, 2011, which was not within a year of the February 2010 rating decision or within 60 days of the September 2010 SOC.

Giving the benefit of the doubt to the Veteran, the Board finds that he did not receive the SOC dated September 20, 2010.  See 38 U.S.C.A. § 5107(b) (2016).  It is noted that he received a transcript sent by the RO to the same address on the same day, and the Board finds his testimony to be credible.  The Board finds that an extension may be granted for the period to file the substantive appeal because the Veteran had good cause for not being able to submit it in a timely manner.  Since the Veteran submitted his substantive appeal, VA Form 9, within 60 days of being notified of the SOC in March 2011, the Board finds that it was timely.  See 38 C.F.R. § 20.302.


ORDER

The substantive appeal received on March 25, 2011 for the issue of service connection for a right inguinal hernia was timely.


REMAND

On the March 2011 VA Form 9, the Veteran wrote that he wishes to appear personally before the Board to provide testimony regarding his appeal of the issue of service connection for a right inguinal hernia.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a VLJ, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.







	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


